DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an electrochemical cell, classified in H01M 50/105.
II. Claims 11-17, drawn to an electrochemical cell, classified in H01M 50/536.
III. Claims 18-24, drawn to a method of forming an electrochemical cell, classified in H01M 10/049.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the first electrode of the electrochemical cell of Group I can be an anode such that an anode material of the anode is indirectly coupled to a first non-conductive film, in contrast to the electrochemical cell of Group II which requires an anode material to be coupled directly to a first non-conductive film. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process. For example, while the first current collector of Group I is coupled to the first non-conductive film, it is not required to be directly coupled and therefore it can be made by a process that does not require disposing the first current collector onto a the first non-conductive film, as required by the process of Group III. 
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product. For example, the first electrode of the electrochemical cell of Group III can be an anode such that an anode material is disposed onto a first side of a first current collector and opposite side of the first current collector is disposed onto a first non-conductive film. Consequently, the anode material of the electrochemical cell of Group III is indirectly coupled to the first non-conductive film, in contrast to the electrochemical cell of Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Upon the election of Group I, II or III, further elect one from Species A.
Species A, directed to the first non-conductive film and/or the second non-conductive film. Choose one of polyethylene terephthalate (PET), polybutylene terephthalate (PBT), nylon, high-density polyethylene (HDPE), oriented polypropylene (o-PP), polyvinyl chloride (PVC), polyimide (PI), polysulfone (PSU), cast polypropylene (c-PP), polyethylene (PE), ethylene vinylacetate (EVA), PET, Poly-vinyl acetate (PVA), polyamide (PA), acrylic adhesives, ultraviolet (UV)/electron beam (EB)/infrared (IR) curable resin, polyether ether ketone (PEEK), polyethylene naphthalate (PEN), polyethersulfone (PES), Polyimide, (PI), polyphenylene sulfide (PPS), and polyphenyleneoxide (PPO), or a specific combination thereof. See [0025] of the instant specification, see Claims 9 and 17 as an example. 

If Group I is elected, further elect one from Species B.
Species B, directed to the second electrode material. Choose B1 or B2.
B1: Wherein the second electrode material is not coupled to a current collector. See [0005] of the instant specification, see Claim 2 as an example.
B2: Wherein the second electrode material is coupled to a current collector. See [0005] of the instant specification, see Claim 4 as an example. 

If Group II is elected, further elect one from Species C.
Species C, directed to the cathode material. Choose C1 or C2.
C1: Wherein the cathode material is coupled to a current collector. See [0014] of the instant specification, see Claim 11 as an example. 
C2: Wherein the cathode material is not coupled to a current collector. See [0014] of the instant specification, see Claim 15 as an example. 
	The Examiner knows that Claim 15, which is dependent on Claim 11, is indefinite because Claim 11 requires the cathode material to be coupled to a current collector. Consequently, if C2 is elected, Claim 11 must be amended in order to overcome a future 112(b) rejection. 

If Group III is elected, further elect one from Species D.
Species D, directed to the method of deposition of the second electrode material onto the second non-conductive film. Choose one from the list of sputtering, vapor deposition, sol-gel, physical spray method, electric beam deposition, electrochemical deposition, atomic layer deposition (ALD), chemical vapor deposition (CVD), electrophoretic deposition (EPD), casting, electron beam-induced deposition (EBD), slot-die coating, MICROGRAVURETM coating, or Langmuir-Blodgett film coating, or a specific combination thereof. See [0024] of the instant specification, see Claim 22 as an example. 

Upon the election of one from Species D, further elect one from Species E.
Species E, directed to activation of a material to act as an adhesive. Choose one from the list of application of heat, application of light, mechanical perturbation, electrical perturbation, radio frequency, or microwave. See [0024] of the instant specification, see Claim 23 as an example. 

Upon the election of one from Species E, further elect one from Species F.
Species F, directed to the method of electronically coupling. Choose one from the list of mechanical compression, use of an electrically conductive paste, chemical joining, welding, brazing, soldering, crimping, or a specific combination thereof. See [0031] of the instant specification, see Claim 24 as an example. 
Species A are independent or distinct because they are directed to different materials that consequently have different physical and chemical properties. Furthermore, the search of one of the materials does not guarantee all of the other materials to be found. Species B-C are independent or distinct because they are directed to mutually exclusive structures. Species D-F are independent or distinct because they are directed to different methods. Furthermore, the search of one of the methods does not guarantee all of the other methods to be found. 
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 11, and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 26, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 31, 2022